Title: To George Washington from Arthur Campbell, 29 May 1793
From: Campbell, Arthur
To: Washington, George



Sir
Washington [County] V[a]. May 29th 1793.

If the sentiments of a Society of Whigs, who acted an uniform part in favour of the American Revolution, can be of any use to you, at this singular crisis of political events: I will with pleasure occasionally transmit them.
They Say.
1. That the death of Louis of France, ought not to be a cause,

of invasion, of that Country, from other nations, much more, it ought not to be ground of quarrel, or even extraordinary reserve, on the part of the United States.
2. That the Treaty of 1778, is obligatory on the Citizens of the United States; if the present authority of France, recognize it unequivocally, in all its parts.
3. A reasonable neutrality, seems the wisest policy at present, for America; and when acceptable to any, a friendly offer of its mediation for peace.
4. But if we must be made a party in the War, for no other reason, but for paying our debt to the French, and transporting our produce to them. Our choice of Allies, ought to be our old Friends, now republicans.
5. Most conclude, that all our negociations with the Indians, will not produce safety to our frontiers, until the hostile Tribes are humbled, by a defeat in their own Country; especially the inimical part of the Southern nations. With every sentiment of Respect, I have the honor to be, Sir, your most Obedient servant

Arthur Campbell

